Name: Commission Regulation (EEC) No 2688/92 of 16 September 1992 opening a standing invitation to tender in Germany, France and Italy for the free supply of tinned beef to the victims of the conflict in what was formerly Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 92No L 272/28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2688/92 of 16 September 1992 opening a standing invitation to tender in Germany, France and Italy for the free supply of tinned beef to the victims of the conflict in what was formerly Yugoslavia Article 2 (2) of Regulation (EEC) No 2344/92 notwith ­ standing, the aforementioned products shall be delivered in the conditions defined in Annex I. Article 2 For each lot, tenders shall be for the quantity, in metric tonnes, of compensated quarters, stored by the interven ­ tion agency concerned, necessary to cover the supply, transport and other related costs, up to the delivery stage provided for, of the entire lot indicated in the invitation to tender provided for in Article 15 (2) of Regulation (EEC) No 2344/92. For the purposes of this Regulation, 'compensated quarters' means hindquarters and fore ­ quarters of an equal weight. The quantity of meat from intervention awarded as payment in kind for the supply shall be made available, at the successful tenderer's choice, from the intervention stocks designated for this purpose in the abovementioned invitation to tender. The tender security shall be set at ECU 100 per tonne. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2344/92 of 10 August 1992 laying down detailed niles applicable to the free supply of agricultural products to the victims of the conflict in what was formerly Yugoslavia, as provided for in Council Regulation (EEC) No 2139/92 (3), provides for allocation of the supply of tinned beef under Regula ­ tion (EEC) No 2139/92 (4) to be made by invitation to tender ; whereas the invitations to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies, and for the transport and other related costs ; Whereas a standing invitation to tender should be opened for the supply of 485 tonnes of tinned beef to be deli ­ vered to the representatives of the United Nations High Commissioner for Refugees in Ljubljana, Split, Zagreb, Belgrade, Novi Sad, Podgorica and Skopje ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 3 1 . The time limit for submission of tenders for the first partial invitation to tender shall be 12 a.m. on 23 September 1992 (Brussels time). 2. The time limit for submission of tenders for the following partial invitation to tender shall expire at 12 a.m. each Wednesday (Brussels time). 3. The time limit for submission of tenders for the last partial invitation to tender shall expire at 12 a.m. on 21 October 1992 (Brussels time). 4. Notwithstanding Article 15 of Regulation (EEC) No 2344/92, the intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. HAS ADOPTED THIS REGULATION : Article 1 Under the conditions laid down in Regulation (EEC) No 2344/92, the German, French and Italian intervention agencies shall open a standing invitation to tender for the supply of 485 tonnes of tinned beef, as set out in Annex I and in accordance with the provisions of this Regulations. Article 4 Tenders shall be submitted to the intervention agency concerned. The intervention agencies concerned shall forward the tenders to the Commission in accordance with the sche ­ dule specified in Annex II. (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 215, 30. 7. 1992, p. 49. o OJ No L 227, 11 . 8 . 1992, p. 18. 0 OJ No L 214, 30. 7. 1992, p. 8. 17. 9. 92 Official Journal of the European Communities No L 272/29 Article 5 A specimen of the takeover , certificate referred to in Article 9 (3) of Regulation (EEC) No 2344/92 is given in Annex III hereto. The certificate shall be issued after the goods have been taken over by the authorities referred to in Annex I. Article 6 The successful tenderer shall undertake to provide the authorities laid down in Annex I with the documents required for the purposes of the supply which are speci ­ fied in the invitation to tender issued by the intervention agency concerned. Article 9 Notwithstanding Article 8 (2) of Regulation (EEC) No 2344/92, the supply guarantee shall be fixed at ECU 2 500 per tonne. Article 10 The Member States concerned shall take all appropriate measures to ensure that no refund or monetary compen ­ satory amount is applied within the framework of the supply, in particular by specifying this on the export licence and the export customs document. Article 11 1 . The Member States concerned shall adopt all addi ­ tional provisions necessary for implementation of this Regulation . 2. The Member States concerned shall send to the Commission all information on the carrying out of the supply, in particular relating to the award of the contract, delivery times and the actual date of takeover by the authorities referred to in Annex I. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 7 For the purposes of booking the expenditure by the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the bone-in quarters shall be ECU 785 per tonne. Article 8 Notwithstanding Article 6 (2) of Regulation (EEC) No 2344/92 the Commission shall fix for each lot the maximum quantity of compensated quarters to be taken as payment in kind or shall decide not to make any award. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1992. For the Commission Ray MAC SHARRY Member of the Commission 17. 9 . 92No L 272/30 Official Journal of the European Communities ANNEX I Characteristics and quality of the goods : Tinned beef, of the type 'meat in jelly'/'viande en gelÃ ©e'/'Fleisch in eigenem Saft', with one of the following product codes :  1602 50 90 195 ('),  1602 50 90 395 (') The tinned beef must be completely sterilized, in accordance with the requirements laid down in Annex B, Chapter II to Council Directive 77/99/EEC (2), so that it can be kept for at least three years . Packaging : (a) In cans with a maximum net content of 340 grams ; (b) Cans must be hermetically sealed and show no signs of rust ; (c) Cans must be packed in standard cartons for export, suitable for transport by land and sea. Each carton must be duly sealed after packing. Sealed cartons must be secured with a suitable tape made of fibre or other material and placed on disposable palettes . Marking : (a) Each can must bear a label showing, in one of the official languages of the Community :  the ingredients,  the net weight in grams,  the date of manufacture and expiry date,  the name and address of the manufacturer,  the veterinary approval number of the processing plant. (b) The outer packaging of each palette must bear the following information in letters at least 3 cm high :  the inscription 'Humanitarian Aid  Regulation (EEC) No 2139/92',  the inscription 'European Economic Community',  the European flag, as defined in Annexes I and II to Commission communication No 91 /C/ 114/01 (3). Conditions of supply (a) Stage of delivery : F.A.S. warehouse, unloaded. (b) Authority responsible for the takeover : see each lot. (c) Lot I : Ljubljana  10 tonnes delivered before 8 October 1 992 (4)  4 tonnes delivered between 9 October and 22 October 1992 (4)  7 tonnes delivered between 23 October and 20 November 1992 (4) Authority responsible for the takeover : Slovenia Red Cross on behalf of the United Nations High Commissioner for Refugees (UNHCR). Warehouse : Smartinska Street, 33 Ljubljana. Contact : Ivan Hvala Lot II : Split  80 tonnes delivered before 6 October 1992 (4)  36 tonnes delivered between 7 October and 3 November 1 992 (4) Authority responsible for the takeover :  United Nations High Commissioner for Refugees (UNHCR) (') OJ No L 101 , 15 . 4. 1992, p. 12. 0 OJ No L 26, 31 . 1 . 1977, p. 85. (&gt;) OJ No C 114, 29 . 4. 1991 , p. 1 . (4) Delivery dates may be changed in agreement with the authority responsible for the takeover. 17. 9 . 92 Official Journal of the European Communities No L 272/31 Warehouse : UNHCR c/o Adriachem 58212 Kastel Sucurac Split Contact : Mr Boi Lan Van Chou Lot III : Zagreb  80 tonnes delivered before 6 October 1992 (4)  36 tonnes delivered between 7 October and 3 November 1992 (4) Authority responsible for the takeover :  United Nations High Commissioner for Refugees (UNHCR) Warehouse : UNHCR c/o Grafika Zagrebacka 194 41000 Zagreb Contact : Mrs Koka Lot IV : Belgrade  54 tonnes delivered before 8 October 1992 (4)  18 tonnes delivered between 9 October and 22 October 1992 (4)  18 tonnes delivered between 23 October and 6 November 1992 (4)  18 tonnes delivered between 7 November and 20 November 1992 (4) Authority responsible for taking over : Yugoslavian Federal Red Cross (on behalf of the UNHCR) Warehouse : Sthina, 19 11000 Belgrade Contact : Mr Dusan Musicki Lot V : Novi Sad  26 tonnes delivered before 8 October 1992 (4)  13 tonnes delivered between 9 October and 6 November 1992 (4) Authority responsible for taking over : Yugoslavia Red Cross, c/o Vojvodina Red Cross (on behalf of the UNHCR) Warehouse : Pionirska, 8 21000 Novi Sad Contact : Mr Milan Obradovic Lot VI : Podgorica  14 tonnes delivered before 8 October 1992 (4)  7 tonnes delivered between 9 October and 6 November 1992 (4) Authority responsible for taking over : Montenegro Red Cross (on behalf of the UNHCR) Warehouse : Jovana Tomasevica, 6 8 1 000 Podgorica/Titograd Contact : Mr Dusan Musicki Lot VII : Skopje  44 tonnes delivered before 5 October 1992 (4)  21 tonnes delivered between 6 October and 2 November 1992 (4) Authority responsible for taking over : Macedonia Red Cross (on behalf of the UNHCR) Warehouse Koco Raun, 13 91000 Skopje Contact : Mr Ivan Narasanov No L 272/32 Official Journal of the European Communities 17. 9. 92 ANNEX II Standing invitation to tender for the free supply of tinned beef to die victims of die conflict in what was formerly Yugoslavia (Regulation (EEC) No 2688/92) Lot No . . . (in tonnes) Tenderers number Quantity of tinned beef to be supplied Quantity of compensated quartersrequired as payment in kind 1 2 3 4 5 Send to : DG VI-D-2 (beef and veal) For the attention of Mr Bennink Telefax (32 2) 296 60 27 17. 9. 92 Official Journal of the European Communities No L 272/33 ANNEX III Takeover certificate I, the undersigned, » (name, first name, position of authority) acting on behalf of hereby certify that the following goods have been taken over : Product : Total quantity in tonnes (net weight) : Place and date of takeover : Registration numbers of heavy goods vehicles : Attestation of official sealing of the goods vehicle in the presence of the designated monitoring agency : Number of cans sampled : .... Name of monitoring agency : Name and signature of its on-the-spot representative : Observations or reservations : Signature (Stamp)